        Case 7:19-cv-03093-PMH
Case 7-19-cv-03093-PMH          Document
                          Document       24 inFiled
                                   23 Filed    NYSD 09/03/20 Page 1 ofPage
                                                      on 09/02/2020    10 1 of 10
        Case 7:19-cv-03093-PMH
Case 7-19-cv-03093-PMH          Document
                          Document       24 inFiled
                                   23 Filed    NYSD 09/03/20 Page 2 ofPage
                                                      on 09/02/2020    10 2 of 10
        Case 7:19-cv-03093-PMH
Case 7-19-cv-03093-PMH          Document
                          Document       24 inFiled
                                   23 Filed    NYSD 09/03/20 Page 3 ofPage
                                                      on 09/02/2020    10 3 of 10
        Case 7:19-cv-03093-PMH
Case 7-19-cv-03093-PMH          Document
                          Document       24 inFiled
                                   23 Filed    NYSD 09/03/20 Page 4 ofPage
                                                      on 09/02/2020    10 4 of 10
        Case 7:19-cv-03093-PMH
Case 7-19-cv-03093-PMH          Document
                          Document       24 inFiled
                                   23 Filed    NYSD 09/03/20 Page 5 ofPage
                                                      on 09/02/2020    10 5 of 10
        Case 7:19-cv-03093-PMH
Case 7-19-cv-03093-PMH          Document
                          Document       24 inFiled
                                   23 Filed    NYSD 09/03/20 Page 6 ofPage
                                                      on 09/02/2020    10 6 of 10
        Case 7:19-cv-03093-PMH
Case 7-19-cv-03093-PMH          Document
                          Document       24 inFiled
                                   23 Filed    NYSD 09/03/20 Page 7 ofPage
                                                      on 09/02/2020    10 7 of 10
        Case 7:19-cv-03093-PMH
Case 7-19-cv-03093-PMH          Document
                          Document       24 inFiled
                                   23 Filed    NYSD 09/03/20 Page 8 ofPage
                                                      on 09/02/2020    10 8 of 10
        Case 7:19-cv-03093-PMH
Case 7-19-cv-03093-PMH          Document
                          Document       24 inFiled
                                   23 Filed    NYSD 09/03/20 Page 9 ofPage
                                                      on 09/02/2020    10 9 of 10




       September 3, 2020
        Case 7:19-cv-03093-PMH
Case 7-19-cv-03093-PMH          Document
                          Document       24 inFiled
                                   23 Filed    NYSD 09/03/20 Page 10 of
                                                      on 09/02/2020     10 10 of 10
                                                                     Page
